                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA

I
Manuel caldera

                    Plaintiff(s)
                                            No. , 2:19-cv-00047WBS DMC
         vs.
I
Synder et. al.                              REQUEST FOR AUTHORITY TO INCUR
                                            COSTS (APPOINTED COUNSEL) AND
                    Defendants.             REQUEST FOR PAYMENT
- - - - - - - - - -I

                 REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES
Complete this form and return it to the court (with two copies) for approval prior to incurring the
cost for which reimbursement is requested.


I,   IDaniel Linhardt                               , attorney for plaintiff(s), declare as follows:


                                                               I   71472619
           ~=--.,.::.o:==....._..,=....__=~in;a;._;;;th=is action on 11                            , by the
Honorable                                                 , United States District Judge/Magistrate Judge.
I believe that the following course of action is reasonably necessary to the prosecution of this
action:
    mt1a meeting w,t
     Chino, California.




(e.g., deposition of _ _ _ _ _ _ _ , defendant herein).


I have made reasonable inquiry and believe that the cost of this course of action will not exceed
the amount of$ j s350.oo           .
I therefore request that this court authorize the expenditure in an amount not to exceed that stated
above for the completion of this contemplated course of action.
        REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2
                                                Case Number:         j 2:19--cv-00047 WBS DMC

 The following payments of costs have been heretofore approved in this matter:
      Amount                                                                                          Amount
     Approved                                       Purpose                                            Paid
I   ~2~9         l"J\lrlare 'S'~toUtilTana return
                                                                                                I
I                I                                                                              I
I ~u             I Parlcing at SMF                                                              I
I ~10            IMileage Diamona Springs to SMF ana return                                     I
I ~so            ICar rental ana gas [ax to State prison in Cliino                              I
I                I                                                                              I

I declare under penalty of perjury that the foregoing is true and correct.


Signed this   I..3                                                                                  , California.




Attorney for Plaintiff{ s)



The above expenditure is
                              - -X'- -Approved                             Denied
Or,

- - - -Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule _ _ _, o n - - - - - - - - - ~ at _ __                                 , _.M. in Courtroom
Number- - -

Dated:    F;:,:;=o ':-\   2    c.::> ·2 e>
